FOR IMMEDIATE RELEASE MEDIA CONTACT: Joseph J. Crivelli Gregory FCA Communications PHONE: 610-228-2100 COMPANY CONTACT: Paul D. Geraghty, President and CEO PHONE: 215-513-2391 HARLEYSVILLE NATIONAL CORPORATION REPORTS SECOND QUARTER RESULTS NON-CASH GOODWILL CHARGE NEGATIVELY IMPACTS EARNINGS HARLEYSVILLE, PA (July 30, 2009) - Harleysville National Corporation (NASDAQ:HNBC) reported today a net loss of $8.0 million or $.18 per diluted share excluding the non-cash goodwill charge of $214.5 million for the second quarter of 2009.This compares to net income of $7.3 million, or $.23 per diluted share, for the second quarter of 2008.For the six months ended June 30, 2009, the net loss was $3.4 million or $.08 per diluted share excluding the non-cash goodwill charge compared to net income of $14.6 million or $.46 per diluted share during the comparable period in 2008.Reported net loss including the non-cash goodwill charge was $222.5 million or $5.17 per diluted share for the second quarter of 2009.For the six months ended June 30, 2009, reported net loss including the non-cash goodwill charge was $217.9 million or $5.06 per diluted share.
